Citation Nr: 1044342	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral knee conditions, and, if so, whether service 
connection is warranted.

2.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.

3.  Entitlement to a compensable rating for residuals of a right 
tibia stress fracture.

4.  Entitlement to a compensable rating for residuals of a left 
tibia stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to June 
1986, from April 1987 to July 1990 and from January to February 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the RO in St. 
Louis, Missouri, which continued the disability ratings for the 
appellant's service-connected bilateral pes planus, right and 
left tibia stress fractures and denied service connection for a 
bilateral knee condition.  

The appellant also appealed the issue of service connection for 
bilateral ankle disabilities.  The RO granted service connection 
in a July 2010 rating decision.  The grant of service connection 
constitutes a complete grant of the benefit sought on appeal.  
The appellant has not disagreed with disability rating or 
effective date assigned.  Where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved 
and is not in appellate status.  

The appellant's service connection for a bilateral knee condition 
claim was reopened and considered on the merits in a July 2010 
Supplemental Statement of the Case.  Regardless of the RO's 
decision to reopen the bilateral knee condition claim, the Board 
is nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been submitted. 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).

The issues of service connection for a bilateral knee 
condition and compensable ratings for right and left tibia 
stress fracture residuals are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 2000, of 
which the appellant was notified in February 2000, denied the 
appellant's claim to reopen the issue of entitlement to service 
connection for a bilateral knee condition.

2.  Additional evidence received since the February 2000 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for service 
connection for a bilateral knee disability.

3.  The appellant has withdrawn his appeal seeking an increased 
rating for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, denying the claim of 
service connection for a bilateral knee condition, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a bilateral knee condition; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  The criteria for withdrawal of a Substantive Appeal as to the 
claim for an increased rating for bilateral pes planus by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening the 
Veteran's bilateral knees claim.  Accordingly, any errors related 
to the VCAA as to the reopening is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The appellant has brought several prior claims for a bilateral 
knee condition.  Initially, the claim was denied in August 1990 
because, at that time, there was no medical evidence of current 
diagnoses of the bilateral knees.  Most recently, the appellant 
filed a petition to reopen the claim which was denied in a 
February 2000 rating decision where the RO found the Veteran was 
diagnosed with knee conditions, but there was no medical evidence 
relating the current diagnosis to any incident of his military 
esrvice.  The appellant was provided notice of the decision and 
his appellate rights that same month.  The appellant filed a 
Notice of Disagreement, but only to a separate increased rating 
for bilateral pes planus claim.  There was no mention of the 
bilateral knee condition claim.  The February 2000 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant was seen for a June 2010 VA examination.  The 
appellant reported a history of falling during service and 
hitting his left knee on a rock.  He denied seeking treatment at 
the time.  The examiner reviewed the claims file and conducted a 
physical examination.  The diagnosis was bilateral patellofemoral 
pain syndrome.  The examiner concluded that the pain syndrome was 
at least as likely as not related to service.  

The June 2010 VA examination report is new evidence which 
addresses the reason for the prior final denial, raising a 
reasonable possibility of substantiating the claim.  Reopening is 
warranted.  See 38 C.F.R. § 3.156(a).  

II. Withdrawn Appeals

In September 2010, the appellant sent a letter indicating that he 
withdrew his claim for an increased rating for bilateral pes 
planus.  VA regulation provides for the withdrawal of an appeal 
to the Board by the submission of a written request to that 
effect at any time before the Board promulgates a final decision 
on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).

As of September 2010, the Board had not yet issued a final 
decision on this case, therefore the appellant's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for withdrawal, 
the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action 
by the Board on this particular matter is not appropriate and the 
appellant's appeal as to an increased rating for bilateral pes 
planus should be dismissed.  38 U.S.C.A. § 7105(d).




ORDER

The appeal to reopen the claim of service connection for a 
bilateral knee condition is granted.

The increased rating claim for bilateral pes planus is dismissed.


REMAND

The Board must remand for additional development.

The appellant is presently retired from VA employment due to 
disability.  In March 2008, the RO sent a letter to the appellant 
indicating that the appellant's U.S. Office of Personnel 
Management (OPM) records were being obtained for the instant 
appeal.  At the same time, the RO sent a request for records to 
OPM.  No response was received.  The RO sent a followup request 
in January 2009. No response was received from that request.  The 
RO issued May 2009 and July 2010 Supplemental Statements of the 
Case without explaining why the OPM records had not been 
obtained.  

The Board notes that the appellant is receiving Social Security 
Administration disability benefits due to discogenic disorders of 
the back, with additional disabilities of the muscles, ligaments 
and fascia.  During development of that claim, the appellant 
described extensive symptoms involving his lower extremities, 
including his service-connected pes planus and bilateral ankle 
disabilities.  The appellant may have also discussed his lower 
extremity symptoms, to include his shins and knees during an OPM 
evaluation.  As no records were obtained from OPM, the Board 
cannot tell. 

The Board remands to obtain the appellant's OPM records.  See 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records). 

The Board must also remand the bilateral knee condition claim for 
an adequate medical opinion.  As noted above, the appellant was 
seen for a June 2010 VA examination.  The appellant reported a 
history of falling during service and hitting his left knee on a 
rock.  He denied seeking treatment at the time.  The examiner 
reviewed the claims file and conducted a physical examination.  
The diagnosis was bilateral patellofemoral pain syndrome.  The 
examiner concluded that the pain syndrome was at least as likely 
as not related to service.  Unfortunately, the Board cannot 
accept this opinion as adequate.  The appellant provided a 
history of falling and striking his left knee.  There is no 
explanation as to why a bilateral pain syndrome is at least as 
likely as not related to a left knee only injury.  Cf. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through September 2009.  To correctly 
assess the appellant's current disability, all records of 
treatment concerning the bilateral tibial stress fracture 
residuals and bilateral knees from September 2009 to the present 
must be considered.  Therefore, those records must be obtained 
for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's OPM disability 
retirement records.  All efforts to obtain 
OPM records should be fully documented, and 
the OPM must provide a negative response if 
records are not available.

2.  Obtain the appellant's VA treatment 
records for treatment concerning the 
bilateral tibial stress fracture residuals 
and bilateral knees from September 2009 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

3.  After obtaining the above evidence, to 
the extent available, schedule the appellant 
for VA examinations to determine whether the 
appellant's bilateral such knee disorder is 
as likely as not etiologically related to 
service, including the appellant's alleged 
inservice left knee injury.  The examiner 
should also comment on whether an injury to 
one knee may lead to a disability of both 
knees and provide a rationale for any such 
explanation.  The entire claims folder and a 
copy of this REMAND must be made available to 
the physician.  All indicated studies should 
be conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


